          Case 1:16-cr-00646-PAC Document 47 Filed 01/21/21 Page 1 of 1




January 20, 2021

By ECF                                                    1/21/2021
                                                          The January 25 VOSR
Honorable Paul A. Crotty                                  is adjourned to February
United States District Judge                              24, 2021 at 12 noon. SO
Southern District of New York                             ORDERED.
500 Pearl Street, Room 1350
New York, New York 10007

Re: United States v. Gregory Smith, 16 Cr. 646 (PAC)

Dear Judge Crotty:

The parties respectfully request a 30-day adjournment of the January 25 VOSR conference. The
reason for this request is that Mr. Smith’s state sentencing has been adjourned to January 28, and
might be adjourned still further. Mr. Smith remains in state custody and expects to receive a state
prison sentence of several years. The parties here anticipate a resolution of the VOSR following
Mr. Smith’s state sentencing, and request this adjournment to continue to track the state
proceeding.

Thank you for your attention to this request.

Respectfully submitted,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Thomas McKay, Esq. (by ECF)
    Joseph J. Lombardo, U.S. Probation (by email)
